COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Brian Christopher Orsak
Appellate case number:      01-21-00481-CV
Trial court case number:    19-FD-2884
Trial court:                306th District Court of Galveston County
      On September 8, 2021, relator, Brian Christopher Orsak, filed a petition for a writ
of mandamus challenging the trial court’s August 20, 2021 order appointing a master in
chancery to “hear discovery disputes in this divorce case without any showing that this is
an exceptional case warranting” the appointment.
        In connection with his petition for writ of mandamus, relator also filed a “Motion
for Emergency Stay on Petition for Writ of Mandamus,” requesting that this Court stay
enforcement of the trial court’s August 20, 2021 order appointing the master in chancery
pending resolution of this mandamus proceeding. Relator’s motion to stay is granted.
Enforcement of the trial court’s August 20, 2021 order appointing the master in chancery
is stayed. This stay is effective until disposition of relator’s petition for writ of mandamus
or further order of this Court.
       The Court further requests a response to the petition for writ of mandamus from real
party in interest, Mary Margaret Orsak. The response, if any, must be filed with this
Court within fifteen days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court

Date: __September 8, 2021____